Dallinger, Judge:
This appeal to reappraisement involves the question of the dutiable value of certain merchandise invoiced as “Pat. Grooved Emery Filet” imported from Great Britain and entered at the port of Mobile, Ala.
*584At the hearing held at Mobile on November 14, 1939, counsel for the Government moved to dismiss the appeal on the ground that it was not filed within the statutory time.
It appears from the official papers that the notice of advance in value upon appraisement is dated October 28, 1936, and that this appeal was filed with the collector of customs at Mobile, Alabama, on November 28, 1936.
So far as here pertinent, section 501 of the Tariff Act of 1930, reads:
* * * The decision of the appraiser shall be final and conclusive upon all parties unless a written appeal for a reappraisement is filed * * * by the consignee or his agent with the collector within thirty days after the date of personal delivery, or if mailed the date of mailing of written notice of appraisement to the consignee, his agent, or his attorney. * * *
From the record it seems reasonably certain that the notice of advance herein, which is dated October 28, 1936, was received by the importer about 8:30 a. m. on the following day by mail. And since there seems to be no dispute that the notice was received by mail, the date of mailing must have been at the very latest October 28, 1936. Hence, the filing of the appeal on November 28, 1936, is untimely under the statute.
Therefore the motion of Government counsel is granted and the appeal is hereby dismissed as untimely.
Judgment will be rendered accordingly.